Citation Nr: 1209402	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Waco, Texas VARO.  In his November 2008 VA Form 9 (Substantive Appeal), the Veteran requested a Travel Board hearing; in August 2010, he withdrew the hearing request.  The case was previously before the Board in December 2010 when it was remanded for further development.  In November 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  


FINDINGS OF FACT

During service the Veteran sustained multiple traumas in a landmine explosion; a chronic back disability was not manifested in service; arthritis of the back was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that any current back disability is related to an event, injury, or disease in service.  


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of his claim.  A March 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided him notice regarding disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and pertinent available postservice treatment records are associated with his claims file.  The Veteran's identified Houston, Texas VA Medical Center (VAMC) treatment records from January 1974 to April 1997 were transferred to the Baltimore, Maryland VAMC in December 2005.  See September 2009 correspondence from the Houston, Texas VAMC.  After an exhaustive search at that facility, in February 2010, it was determined that such records are irretrievably lost.  The Board notes that it is well-established that in cases such as this where records in the custody of VA have been lost, VA has a "heightened" duty to assist in the development of the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  
The Veteran was afforded VA examinations in November 2007 and March 2011.  As noted above, the Board sought a VHA nexus opinion in November 2011, which was received in December 2011.  The Board finds that the VHA opinion is adequate as it reflects familiarity with the evidence of record, cites to supporting clinical data, and includes an explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.   

B. Factual Background

The Veteran's STRs show he sustained (and service connection has been established for residuals of) traumatic injuries (including a concussive closed head injury) when his vehicle struck a landmine.  His STRs include an October 1971 report of medical history wherein the Veteran denied recurrent back pain.  In March 1972, he complained of a crick/pain in his neck secondary to turning rapidly.  The impression was cervical muscle sprain.  On March 1972 service separation examination, the Veteran's spine was normal on clinical evaluation.  

A March 1997 L.P., Ph.D., private neurocognitive evaluation record noted the Veteran's report he sustained a severe closed head injury during service when his vehicle triggered two landmines and he was blown out of the vehicle.  He also indicated he suffered severe injuries to his leg and foot as a result of the explosion.  

Available Houston VAMC treatment records include a May 1997 report noting the Veteran's complaint of low back pain.  A July 1997 report notes his complaint of low back pain.  November 1997 X-rays of the lumbosacral spine found slight narrowing at L5-S1, osteophyte at L4-L5, and straightening of the spine.  

Baltimore, Maryland VAMC treatment records include June 2000 treatment records noting the Veteran's report he injured his head and foot during service (he did not report a back injury).  

Houston VAMC treatment records include an April 2001 report wherein the Veteran indicates he injured his head and leg when he was thrown by a landmine during service.  An October 2002 report notes his complaint of back pain.  A June 2003 report also notes a complaint of chronic back pain (and a history of a previous diagnosis of degenerative joint disease (DJD)).  A December 2003 emergency room report notes the Veteran's complaint of acute onset of lower back pain since the day before; he indicated that the pain began when he tried to get out of his truck.  He endorsed a past history of low back pain.  The diagnosis was acute back strain.  

An August 2005 A.P., D.C., private treatment record notes that X-rays of the cervical spine found cervical disc pathology, and that X-rays of the lumbar spine found a mild increase in lumbar lordosis and intervertebral foraminal narrowing at L4-L5 and L5-S1.  

Baltimore VAMC treatment records also include an August 2005 report noting the Veteran's complaint of back pain.  A December 2005 report notes his complaint of neck pain for 30 years, getting worse.  A May 2006 report noted his complaint of pain in his shoulders; there was no mention of his back.  A September 2006 report notes his complaint of shoulder and back pain.  An October 2006 report notes his complaint of muscle pain in his shoulders and back, worse when he lays down.  A December 2006 report notes his complaint of a right lower back pain for the past couple of weeks.  And an April 2007 record notes his report of upper and lower back pain of 35 years duration.  

On November 2007 VA examination, after documenting the Veteran's various injuries during service from the landmine explosion, it was noted that there was no evidence he ever sought evaluation or treatment for his back at the Baltimore VAMC.  X-rays of the thoracolumbar spine revealed mild narrowing at L3-S1, some aortic calcification in the lumbar spine, and mild rotoscoliosis and mild spondylosis of the thoracic spine.  The diagnosis was chronic thoracolumbar strain and DJD of the thoracolumbar spine.  It was opined that the Veteran's thoracolumbar condition is not caused by or a result of his military service and combat injuries on the basis that there is no evidence in the medical history to suggest a relationship.  
In his November 2008 Substantive Appeal, the Veteran explained that his head injury and leg injury during service were considered more serious at the time, and therefore the back complaints did not receive the full attention warranted.  

Austin VAMC treatment records include a November 2008 report noting the Veteran's complaint of back pain since service.  A December 2008 record notes his complaint of low back pain.  An August 2009 report includes an assessment of lower back pain, likely secondary to disc herniation.  October 2009 reports note his complaint of constant low back soreness and, later, improved low back and cervical pain.  X-rays of the lumbosacral spine revealed mild degenerative disc disease (DDD) at L4-L5 and L5-S1; degenerative osteophytosis seen toward the lumbar spine; and mild degenerative changes seen in the facet joints at L5-S1.  November 2009 reports note his complaint of diffuse back soreness.  It was also noted that he suffered a traumatic fall from a bicycle in October 2009, and that his back and neck pain were worsening.  The diagnoses included: chronic cervicalgia, lumbalgia and backaches likely mechanical, secondary to spondylosis, DJD, DDD with intermittent aggravations; deconditioning back pain syndrome; DDD C4-C5 and L4-L5; and facetal degenerative arthritis L5-S1.  December 2009 reports note his complaints of low back pain and show he received therapy treatment for his back.  A January 2010 report notes his complaint of a backache.  

On March 2011 VA examination (pursuant to the Board's December 2010 remand instructions), it was noted that the Veteran's only complaint pertaining to his spine during service was (in March 1972) when he was treated for a cervical sprain, but without evidence of a lasting sequelae.  It was noted he began to seek medical care from VA in approximately 2000.  The diagnoses were degenerative cervical and lumbar disc disease.  The examiner opined that a significant blast might have affected the discs or bones causing fracture, instability, and/or pain.  Based on such, it is reasonable to believe such an injury would have lead to complaints of pain and medical visits after service.  However, the examiner noted there was a significant period of time between discharge and subsequent follow-up at the VA for back pain.  In conclusion, the examiner opined that the basis for the Veteran's back pain is "more likely than not related to his age and naturally occurring degenerative processes."  
Because the March 2011 examiner's opinion was based, at least in part, on an inaccurate factual premise (the examiner noted that that the Veteran began to seek VA care in 2000, when complaints of back pain were clinically documented in May 1997, and the Veteran had indicated he sought treatment as early as in 1974), in November 2011, the Board sought a VHA medical advisory opinion in this matter.  

In the response received in December 2011, a VA medical expert who reviewed the entire record opined that there was no medical basis (clinical or radiographic) in the Veteran's medical record (to the extent it allowed review because of the lost VA treatment records) that would support the conclusion that any of the Veteran's diffuse degenerative spinal disease is in any way related to a landmine explosion during his service.  The expert noted at the outset that the Veteran has a long history of diffuse DDD and DJD of his cervical and lumbar spine, and that there are only two possible ways to determine whether there is a relationship between the Veteran's spinal problems and trauma from a landmine explosion during service:  First, if there is evidence of the presence of metal fragments from a mine explosion or some evidence of an old traumatic injury to the cervical or lumbar spine, then there might be some connection between his current spine problems and the explosion.  However, review of the evidence found no record (by history, exam or x-rays) of a spine injury; so it would seem most unlikely that there was such an injury during service that could have resulted in the diffuse DDD and DJD.  Second, a review of the records on or about the time of discharge from service would allow a physician to give a knowledgeable opinion as to the matter of a relationship between the Veteran's spinal disease and trauma from a landmine explosion during service.  As any treatment records for the period from 1974 through 1997 were lost, such a review and opinion is not possible.  

C. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

It is not in dispute that the Veteran sustained trauma from a landmine explosion in service; he has established service connection for concussive closed head injury residuals from such incident (and it may reasonably be conceded that, as alleged, there was also trauma to the back from that incident).  It is also not in dispute that he now has a back disability; diffuse DJD/DDD of the lumbar spine is diagnosed.  What the Veteran must still show to establish service connection for a back disability is that the low back disability entities currently diagnosed are related to the trauma he sustained in service or are somehow otherwise related to service.  

Significantly, the Veteran's STRs reflect that he self-reported his injuries sustained in the landmine incident in service as consisting of "a concussion, cuts abrasions, + contusions" and a large gash on the right foot that became infected.  He did not mention a back injury at the time  He was also seen for a "crick" in the neck from turning rapidly.  On service separation examination the Veteran's spine was normal; no back complaints were noted.  Accordingly, service connection for a back disability on the basis that such disability became manifest in service and persisted is not warranted.  To the extent that the Veteran may be seeking to establish a nexus between his current back disability and his service by alleging continuity of symptoms since he sustained trauma in a landmine explosion in service, such allegation is inconsistent with, and unsupported by, the available factual evidence of record (including that there is no mention of back complaints in service, and that the spine was normal on clinical evaluation on separation); is self-serving; and is not credible.  There is no objective or credible subjective evidence of postservice continuity of back complaints.  Notably, on March 1997 private neurocognitive evaluation by L.P., Ph.D. (the earliest postservice medical evidence available) the Veteran limited his descriptions of injuries sustained in a landmine explosion during service to his head and leg and foot.  In addition, there are multiple instances in intervening VA treatment records when the Veteran denied back pain and/or identified injuries to the head and leg and foot, only, as residuals of the landmine explosion.  See, e.g., June 2000 Baltimore VAMC treatment records; April 2001 Houston VAMC treatment record.  

There is also no available evidence that arthritis of the back was manifested in the first postservice year.  Therefore, there is no basis for considering (and applying) the chronic disease presumptions under 38 U.S.C.A. § 1112.  

The Board notes that the Veteran served in (and sustained trauma during) combat , and is entitled to consideration of his claim under the relaxed evidentiary requirements of 38 U.S.C.A. § 1154(b).  However, § 1154(b) only reduces the burden as to establishing the incurrence or aggravation of a disease or injury in service.  When § 1154(b) is applied in this case it serves to establish (and it has been conceded) that the landmine incident in service involved trauma to the back (albeit with no back pathology identified at the time).  As the matter of whether the Veteran has a current back disability is not in dispute, what is still needed to substantiate the claim of service connection for a back disability is to establish the remaining element of a service connection claim, i.e., nexus (between the current back disability and the landmine trauma in service, or service otherwise), which in the absence of a showing of chronic disability in service or of continuity is generally a medical question.  

Inasmuch as the November 2007 and March 2011 examiners' opinions were based, at least in part, on an inaccurate factual premise, as noted above, the December 2011 VHA medical expert opinion is the only competent medical evidence that specifically addresses whether the Veteran's current back disability is related to and/or consistent with the acknowledged trauma from a landmine explosion in service.  The VHA expert opined that there is no medical basis (clinical or radiographic) in the Veteran's medical record to support that any of his diffuse degenerative spinal disease is in any way related to the landmine explosion during service.  The Board finds this opinion to be entitled to great probative weight, as it took into account the complete factual record, is by a medical professional who is competent to provide it (i.e., a Chief of Orthopaedic Surgery of a VAMC), and is supported by rationale that cites to factual data.  Because there is no competent evidence to the contrary, the Board finds the VHA expert's opinion persuasive.  

The Veteran's own opinion that his back disability is related to trauma from a landmine explosion in service is not competent evidence.  The matter of a nexus between current disc or joint pathology and remote trauma in service from a landmine explosion is (in the absence of continuity of symptomatology, allegations of which the Board finds not credible) a question that is beyond lay observation.  See Jandreau, 492 F.3d at 1377.  The Veteran has not submitted any supporting medical evidence for his allegation of a nexus, such as a medical nexus opinion or citation to supporting textual evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.  


ORDER

Service connection for a back disability is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


